Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election with traverse of Group 1, claims 1-17 in the reply filed on 05/09/22 is acknowledged.

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deem et al. (US 2013/0231735). 

3.	Addressing claim 1, Deem discloses a treatment device comprising:
a housing having a longitudinal axis extending between a proximal end and a distal end (see Figs. 59, 60, 66, [0204] and [0210], the catheter system 1430 is the housing with proximal end and distal end);
a striking element disposed within the housing and moveable along the longitudinal axis (see Figs. 60, 66, [0204] and [0210-0211]; piston element 1470 and 1562);
a tip disposed adjacent the distal end (see Fig. 66 and [0210]; element 1544 is the tip of distal sheath 1520 and distal portion 1500; tip by definition is: the top, summit, or apex; 1544 is the apex of 1520 and 1500); 
a position indicator for alerting the user to a proper location on the body to be treated (see Fig. 66 and [0210); element 1528).

4.	Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bazargan et al. (US 8,197,444). 

5.	Addressing claim 13, Bazargan discloses a treatment device comprising:
a housing having a longitudinal axis extending between a proximal end and a distal end (see Fig. 3; element 100 has a housing/case 112);
a striking element disposed within the housing and moveable along the longitudinal axis (see Fig. 3, element 144 piston);
a tip disposed adjacent the distal end (see Fig. 1, element 108 and the area near it);
a processor and a memory (see Fig. 4)
wherein the processor is configured to count the number of pulses (see Fig. 10; the process of counting pulse is run by a processor).




Allowable Subject Matter

Claims 2-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0265111 (shockwave device with striking element and processor/memory/microcontroller). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793